Title: To James Madison from Thomas Appleton, 23 May 1803
From: Appleton, Thomas
To: Madison, James


					
						Sir.
						Leghorn 23d. May 1803.
					
					I have the honor to enclose you a duplicate list of the Ships Arrived in this port during the year 1802.  On the  came into these roads the U:States frigate the adams having under her Convoy a number of american merchantmen.  The former however immediately sett sail for malta, as an intercourse with the vessels from america subjected her to the usual quarantine of 14 days.  I have long in vain endeavoured to diminish the quarantine determin’d on for our ships. but the dread of Contagion countervails all reasoning on the subject.  Many articles of merchandize can be brought on shore during this term.  It becomes therefore less vexatious than it would at first appear.  It is not now uncommon that the whole Cargo is sold, and another purchased, before the expiration of the time allotted to them.  Although I am fully sensible of the humane intentions of government when they Affixed the Sum of twelve Cents Pr. diem to be allowed to distressed Seamen, yet I am equally certain that in no part of Italy is it adequate to their support.  This I presume you will readily acknowledge when you are informed that the article of beef is usually Sold in our markets at eight pence Sterling the pound.  At the hospital where all foreign seamen are received, it requires eighteen pence per day.  In any other part of the city they could not be attended, at less than double that Sum.  As the Servants of this publick institution are a religious order of men, who devote their lives to relieve the sick and distressed of whatsoever nation, Leghorn from its central situation; and from the extent of its commerce has become as it were the entrepot of distressed Seamen, and there is no part of Italy from which I have not had them, even also from Dalmatia.  I have been therefore in many instances compelled to exceed the sum specified, or suffer them to perish in the streets from hunger and the inclemency of the seasons.  I am then Sir desirous to receive from you my instructions of what manner I must Conduct with real objects of humanity, whether I shall apportion the bounty of government to the necessities of the individual, or if I should limit it to the twelve cents per diem.  I have learned with much satisfaction that Mr. Cathalan of Marseilles has received the powers necessary for supplying the squadron of the U:States which may at any time enter the ports of france within the boundaries of his consulate.  As I presume Sir, that this has been granted him on the principle which actuates every government of Europe with regard to their Consuls in the Mediteranean; so I feel persuaded that this Same generosity will be extended also in my favor.  It would be trespassing too far on your time to repeat now what I have so fully enlarged upon in my former letters on this subject, which if however they have escaped your recollection you will find in my respects under date of 20th. feby. 1802
					The government of Etruria has experienced no alteration except that which arises from the declining health of the King, and therefore the executive part devolving almost totally into the hands of his minister the Cte. Salvatico, at least that portion of it which is seperated from french interests.
					With the exception of Some forms all italy may with truth be said to be subject to the same master, and should a war terminate the present discussions between france and England 25,000 troops of the former in the plains of Bologna sufficiently indicate the intention of the first Consul with respect to the ports of the Kingdom of Naples  The English army has totally evacuated Egypt, and the garrrison of Malta has by this means been much Strengthened.  At present there is no appearance of a restitution of the island to the grand Master who now resides in sicily.  As you will no doubt have received from Come. Morris and Mr. Cathcart a particular detail of our Affairs with the Regencies of barbary, and if any what Steps have been taken to procure a peace with Tripoli, I shall forbear any observations as they more immediately Come within the responsability of those gentlemen.
					I hope Sir the little bust in alabaster of Genl. Washington has safely been delivered you which I took the liberty of Sending you last autumn and forwarded to the Care of the Naval Officer for the port of N. York.  Permit me to beg your transmitting into the hands of the president the inclosed letters.  I have the honor to be with the highest Respect Your Most Obedient Servant
					
						Th: Appleton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
